CRAIG, President Judge,
dissenting.
The question here is whether the legislature, in the 1978 amendment of section 306(f)(1) of the Pennsylvania Workmen’s Compensation Act, Act of June 2, 1915, P.L. 736, as amended,1 77 P.S. § 531(1), intended to limit the employee’s freedom of choice, which was specifically allowed by the language in the earlier section.
In Workmen’s Compensation Appeal Board v. Overmyer Mold Co., 473 Pa. 369, 374 A.2d 689 (1977), the Supreme Court analyzed the earlier section where the language of the statute called for a list of “physicians” and not specifically “practitioners of the healing arts,” by stating:
Instead, we believe the legislature intended only to limit the employee’s choice as to “physicians,” if the employee desired to be treated by a “physician,” and if the employer had designated five “physicians” in accord with the statute.
Overmyer, 473 Pa. at 375, 374 A.2d at 692. By adding new language which allows the employer also to add names of duly licensed practitioners of the healing arts to the list, the legislature has indicated that it intends now to limit the employee’s choice to not only named physicians, but also to named practitioners, but “[pjrovided [t]hat” the employer does name one or more practitioners of the healing arts.
As applied in Overmyer, the earlier form of the statute limited the employee’s choice of “physicians” only if the employer had designated the names of at least five physicians. The 1978 amendment added language which allows the employer to include the names of other practitioners in the list. Thus, by analogy to Overmyer, if a claimant now, in the first 14 days, is in need of services from a non-physician practitioner of the healing arts, such as a chiropractor, the 1978 language simply cannot be read to require the claimant to follow an employer’s choice of such practitioners when the employer has not listed any.
The language in section 306(f)(1) now requires the employer to provide 1) a list of *299five designated physicians or 2) a list of five other duly licensed practitioners of the healing arts, or 3) a combination thereof. The employer here argues that the legislature’s use of the word “or” indicates the legislative intent that the employer be given an option.
Certainly the legislature intended, by the use of the word “or,” to give the employer an option. However, where the employer chooses to list only physicians and the claimant consults his own choice of a duly licensed practitioner of the healing arts reasonably necessary for his recovery from his work-related injury, that section purports to give the claimant the right to do so because the employer has not specified any particular non-physician practitioner.
Where, as in this case, chiropractic services are found by the referee to be “reasonable and necessary” to the claimant’s recovery, an interpretation which 1) gives the employer the option to exclude practitioners of the healing arts from its list, and 2) therefore requires the claimant to wait fourteen days before seeking the services of necessary chiropractic treatment, would not give effect to the humanitarian purposes of the Act, which is to benefit the injured employee.
In addition, if an employer opted to provide the employee with a list of non-physician practitioners only, under the employer’s interpretation of section 306(f)(1) in this case, an employee would be required to consult a practitioner from the list for the first fourteen days, even if that employee required the services of a physician.
Therefore, when the legislature gave the employer the option to include practitioners as well as physicians on its list, a consistent interpretation is that, if the employer does not list the name of any chiropractor, but limits the list to physicians, and the claimant needs a chiropractor to aid in his recovery, then the claimant may nevertheless choose the chiropractor.
Under the law as rewritten in 1978, if an employer desires to limit a claimant’s choice of healthcare providers during the first fourteen days, the employer has needed only to list at least one member of each provider class sought to be involved.
This court should conclude that the board erred in affirming the referee’s denial of reimbursement to the claimant for reasonably necessary chiropractic services which the claimant received during the first fourteen days after the claimant’s injury.

. The citation in the text is to § 306(f)(1) as amended July 1, 1978. On July 6, 1993, by Act No. 44, the legislature further amended § 306(f)(1) as follows:
The employer shall provide payment in accordance with this section for reasonable surgical and medical services, services rendered by physicians or other health care providers, medicines and supplies, as and when needed. Provided an employer establishes a list of at least six designated health care providers, no more than two of whom may be a coordinated care organization and no fewer than three of whom shall be physicians, the employe shall be required to visit one of the physicians or other health care providers so designated and shall continue to visit the same or another designated physician or health care provider for a period of thirty days from the date of the first visit.... (Emphasis added.)